Citation Nr: 9922089	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by numbness in the right arm, to include due to 
undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by pain in the right shoulder, to include due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


REMAND

The veteran served on active duty from December 1977 until 
December 1980 and from July 1982 until September 1992, 
including in the Southwest Asia theater of operation from 
December 31, 1990 to April 17, 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of October 1995 from the Chicago Regional Office 
(RO) which, in pertinent part, found the veteran had not 
submitted well-grounded claims for service connection for 
disabilities manifested by right arm numbness and right 
shoulder pain.

At a hearing before a RO hearing officer in July 1996, the 
veteran withdrew his appeal of the issue of entitlement to 
service connection for a back disability.


REMAND

The record reflects that the RO's most recent Supplemental 
Statement of the Case (SSOC) on the claims on appeal was 
signed in December 1996 and issued in January 1997.  The RO 
sent the veteran a letter dated in October 1998 informing him 
of certification of his appeal and transfer of the record to 
the Board for appellate consideration.  

An appellant and his representative will be granted a period 
of 90 days following the mailing of notice to them that an 
appeal has been certified to the Board for appellate review 
and that the appellate record has been transferred to the 
Board, or until the date the appellate decision is 
promulgated by the Board, whichever comes first, during which 
they may submit additional evidence.  38 C.F.R. § 20.1304(a) 
(1998).  Any evidence submitted by the appellant or his 
representative under the provisions of this section, as well 
as any such evidence referred to the Board by the originating 
agency under 38 C.F.R. § 19.37(b) (1998), must be referred to 
the agency of original jurisdiction for review and 
preparation of an SSOC unless this procedural right is waived 
by the appellant or his representative or unless the Board 
determines that the benefits to which the evidence relates 
may be allowed on appeal without such referral.  A careful 
review of the claims folder reveals that there is no such 
waiver of record.

In June 1999, the RO forwarded additional evidence to the 
Board consisting of service medical records and post-service 
medical records, most of which were duplicative of evidence 
already in the claims file.  However, some of the information 
had not previously been considered by the RO and is found to 
be pertinent to the issues on appeal as construed by 
38 C.F.R. § 20.1304.  The evidence sent to the Board must 
thus be referred to the agency of original jurisdiction for 
review and preparation of an SSOC and for such action as 
deemed appropriate in the interests of due process.  See 38 
C.F.R. §§ 19.37, 20.1304(c).

Further, the veteran is a Persian Gulf War veteran and the 
case may be construed as involving undiagnosed illness 
claims.  The RO has not provided such consideration.

In his substantive appeal received in May 1996, the veteran 
requested a hearing before the Board at the local RO.  He 
indicated he "would like to personally talk to the BVA.  To 
explain and discuss my problem [further]."  The veteran has 
not been afforded a hearing before a traveling member of the 
Board at the local RO.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO should readjudicate the issues 
on appeal light of all evidence received 
since the issuance of the most recent 
SSOC, in January 1997, to include 
pursuant to 38 U.S.C.A. § 1117 (West 1991 
& Supp. 1999) and 38 C.F.R. § 3.317 
(1998).  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be furnished an 
SSOC and be given an opportunity to 
respond. 

2.  Thereafter, unless otherwise 
indicated, the veteran should be 
scheduled for a hearing at the local RO 
before a traveling member of the Board of 
Veterans' Appeals.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



